Citation Nr: 0717985	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for retropatellar pain syndrome of the left knee.

2.  Entitlement to service connection for chronic fever 
blisters.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972 and from September 1978 to February 2001.  The veteran 
has recently contacted VA and indicated that he returned to 
active service for the period of time from March 2005 to July 
2006.  This last period of service has yet to be verified.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2007, the veteran submitted an additional claim for 
service connection for: a back injury, left foot injury, a 
right leg disorder, and tinnitus.  The issues involving the 
back injury and left foot injury appear to be requests to 
reopen previously denied claims based on new and material 
evidence.  These claims have not been adjudicated by the RO 
and are not properly before the Board at this time.  These 
issues are referred to the RO for action deemed appropriate.  

The case was previously before the Board in March 2004, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development could not be completed 
because the veteran returned to active military service.  Now 
that the veteran indicates he has separated from his most 
recent period of service, and returned to the United States, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, during the pendency of the veteran's appeal, 
he returned to active military service for the period of time 
from March 2005 to July 2006.  This period of service must be 
verified and a copy of the veteran's DD 214 for this period 
obtained.  Also, the veteran's service medical records for 
this period of service need to be obtained.  

As noted in the prior remand, the case is not yet ready for 
appellate review.  The RO denied the veteran's claim of 
entitlement to service connection for chronic fever blisters 
because the veteran's service medical records contain no 
evidence of treatment or diagnosis of fever blisters.  The RO 
has requested that the veteran identify healthcare providers 
who have treated him for fever blisters, but the veteran has 
failed to identify any such healthcare providers.  However, 
the veteran has provided copies of prescriptions dated in 
September 1995 and March 2000, which indicate that he has 
been prescribed medication consistent with treatment for 
fever blisters.  Although VA examinations conducted in 
November 2000 and July 2001 contain no diagnosis of fever 
blisters, the records provided by the veteran regarding his 
purported treatment for fever blisters had not been provided 
to the examiners.

Regarding musculoskeletal disabilities, such as the veteran's 
left knee disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 202; see also 
Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).  Although the veteran underwent VA 
general medical examinations in November 2000 and July 2001, 
neither examination adequately addressed the functional loss 
resulting from the veteran's disability.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).



In addition, it is noted that the veteran receives medical 
care through VA.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Moreover, VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c) (2006).  Accordingly, the RO should 
request VA clinical records pertaining to the veteran that 
are dated from October 2003 to the present and associate them 
with the claims folder.

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

While the RO did provide notice pursuant to Dingess in 
conjunction with the issuance of a supplemental statement of 
the case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), recently held, in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), that while the 
VCAA notice need not be contained in a single communication, 
post- decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  Accordingly, the RO should send Dingess-compliant notice 
to the veteran on remand.  Moreover, it does not appear that 
the veteran has been asked to submit all evidence in his 
possession that pertains to the claims, as required by 
38 C.F.R. § 3.159, and this should also be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he submit copies of all 
documentation of recent period of 
active service to include any copies of 
his DD 214, and service medical records 
for the period from March 2005 to July 
2006.

2.  Verify the veteran's recent period 
of active service from March 2005 to 
July 2006 with the appropriate 
authority (service department, National 
Guard, or National Personnel Records 
Center) as necessary.  Request a copy 
of the veteran's DD 214 and complete 
copies of his service medical records 
for this period of time. 

3.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006).  The veteran should also be 
requested to provide any evidence in 
his possession that pertains to the 
claim.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for fever 
blisters during service and thereafter.  
The veteran is requested to identify 
specifically the healthcare providers, 
including those who treated him under 
the Tricare Remote medical care system.  
After securing the necessary release, 
the RO should obtain these records.

5.  The RO should obtain VA medical 
treatment records pertaining to 
evaluation and treatment of the left 
knee and chronic fever blisters that 
are dated from October 2003 to the 
present.  

6.  The veteran should be afforded an 
examination by an appropriate 
specialist to evaluate the severity of 
his service- connected retropatellar 
pain syndrome of the left knee.  The 
claims folder should be made available 
to the examiner in connection with the 
examination.

*	All necessary tests should be 
conducted, including x-rays, and 
the examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner should identify all 
residuals attributable to the 
veteran's service-connected 
retropatellar pain syndrome of the 
left knee.  The examiner should 
report the range of motion 
measurements for the left knee, in 
degrees, and should also indicate 
what would be the normal range of 
motion for the particular joint.

*	Any pain, weakened movement, 
excess fatigability or 
incoordination on movement should 
be noted, and any additional loss 
of range of motion due to the 
following should be addressed:  
(1) pain on use, including during 
flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner 
should state whether pain 
significantly limits functional 
ability during flare-ups or when 
the knee is used repeatedly.  All 
limitation of function must be 
identified.

*	The examiner should note whether 
the knee exhibits any recurrent 
subluxation or instability.  If 
instability is found in the knee, 
the examiner should provide an 
opinion, in his or her best 
medical judgment, whether this 
instability is slight, moderate, 
or severe in degree.

7.  The veteran should be afforded an 
examination by an appropriate 
specialist to determine whether he has 
a current disorder manifested by fever 
blisters that is related to his 
military service.  The claims folder 
should be made available to the 
examiner in connection with the 
examination.  The examiner's attention 
is directed to private medical records 
indicating that the appellant was 
prescribed Zovirax in September 1995 
and Famvir in March 2000.  The examiner 
should elicit a detailed history from 
the veteran as to his fever blister 
problems during service and thereafter 
and express an opinion as to the degree 
of probability that any current fever 
blister disorder began during the 
veteran's military service or is 
related to any incident of such 
service.

8.  Following the above, readjudicate 
the veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran and his attorney should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

